DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Michael Fogarty (Reg. No. 36,139) on 12/15/2021.

The claims are amended as follows: 
(Please note that only claims that are currently amended by the Examiner are listed in this section.  For original and previously presented claims, please refer to the claims filed on 06/19/2020.)


1. (Currently Amended) An imaging device comprising:
one or more pixels, each of the one or more pixels including
a permittivity modulation element that includes an opposite electrode, a pixel electrode, and a permittivity modulation structure between the opposite electrode and the pixel electrode, a permittivity of the permittivity modulation structure being configured to change according to a radiation of light,
a capacitive element that includes a first electrode and a second electrode, the second electrode being electrically connected to the pixel electrode, and

a voltage supply circuit that applies a first voltage in a first period and a second voltage in a second period different from the first period to one of the opposite electrode and the first electrode; and
a signal processing circuit that generates a third signal, the third signal being a difference between a first signal output from the detection circuit in the first period and a second signal output from the detection circuit in the second period, wherein
a potential difference between the opposite electrode and the first electrode when the second voltage is applied to the one of the opposite electrode and the first electrode is less than a potential difference between the opposite electrode and the first electrode when the first voltage is applied to the one of the opposite electrode and the first electrode.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regard to independent claim 1, the prior art of record Watanabe et al. (US 2020/0221042 A1) discloses an imaging device (Fig.3: solid-state imaging device 1) comprising:
one or more pixels (Fig.3: PD1, PD2, PD3), each of the one or more pixels including
a permittivity modulation element (Fig.1: organic photoelectric transducer 20) that includes an opposite electrode (Fig.1: upper electrode 23), a pixel electrode (Fig.1: lower electrode 21), and a permittivity modulation structure between the opposite electrode and the pixel electrode (Fig.1: photoelectric conversion layer 22), a permittivity of the permittivity modulation structure being configured to change according to a radiation of light ([0082]: light entering the organic photoelectric transducer 20 is absorbed at the photoelectric conversion layer 22),

a voltage supply circuit (Fig.3: voltage applier 50); and
a potential difference between the opposite electrode and the first electrode when the second voltage is applied to the one of the opposite electrode and the first electrode is less than a potential difference between the opposite electrode and the first electrode when the first voltage is applied to the one of the opposite electrode and the first electrode ([0088]: “the electric potential of the region between the readout electrode 21A and the accumulation electrode 21B is higher than that during the charge accumulation period”.  The voltage applied to the electrode during the charge non-accumulation period and the voltage applied to the electrode during the charge accumulation period are different, which would cause the potential difference between the opposite electrode and the first electrode to be different in the two periods).
The prior art of record, Sasago et al. (US 2018/0249104 A1) discloses a capacitive element (Figs.2 and 5A-5B: pixel capacitor 109) that includes a first electrode (Fig.5A: lower electrode 513) and a second electrode (Fig.5A: upper electrode 512).
However, the prior art of record fails to disclose or reasonably suggest: the voltage supply circuit “that applies a first voltage in a first period and a second voltage in a second period different from the first period to one of the opposite electrode and the first electrode; and
a signal processing circuit that generates a third signal, the third signal being a difference between a first signal output from the detection circuit in the first period and a second signal output from the detection circuit in the second period”, in combination with other limitations recited in the claim.
Claims 2-20 are allowable as being dependent from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tashiro (US 2018/0151608 A1) discloses a photoelectric conversion device including a blocking unit located between a photoelectric conversion layer and a second electrode unit, and a voltage supply unit configured to supply a second voltage to one of a first electrode unit and the second electrode unit.
Tamaki (US 2016/0105622 A1) discloses an imaging device having a first photoelectric converter that converts incident light into a first charge, a first charge detection circuit that is electrically connected to the first photoelectric converter and detects the first charge, and a first capacitive element one end of which is electrically connected to the first photoelectric converter.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/               Examiner, Art Unit 2696   

/SINH TRAN/               Supervisory Patent Examiner, Art Unit 2696